DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 17-20. in the reply filed on July 25, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because, as set forth in the restriction requirement of June 29, 2022, the inventions have acquired a separate status in the art in view of their different classification, their divergent subject matter and the inventions would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 25, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 27, 2019 and March 31, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 17 “An electrochromic light-adjusting element comprising the electrochromic element according to claim 1.”  It is unclear what the further limitation is.  The claim appears to rename the device of claim 1 without adding any structural or function limitations.  Particularly there nothing in the body to breath life into “light-adjusting” in the preamble beyond the elements in claim 1.  For purposes of examination the examiner will interpreted as any device reading on claim 1 reads on claim 17.
Regarding claim 18 “An electrochromic light-adjusting lens comprising: the electrochromic light-adjusting element according to claim 17.”  It is unclear what the further limitation is.  The claim appears to rename the device of claim 1 without adding any structural or function limitations.  Particularly there nothing in the body to breath life into “lens” in the preamble beyond the elements in claim 1.  For purposes of examination the examiner will interpreted as any device reading on claim 17 is sufficiently “lens-like” to read on claim 18.
Regarding claim 19 “An electrochromic device comprising the electrochromic element according to claim 1.”  It is unclear what the further limitation is.  The claim appears to rename the device of claim 1 without adding any structural or function limitations.  Particularly there nothing in the body to breath life into “device” in the preamble beyond the elements in claim 1.  For purposes of examination the examiner will interpreted as any device reading on claim 1 reads on claim 19.
Regarding claim 20 “The electrochromic device according to claim 19, wherein the electrochromic device is light-adjusting spectacles, an active ND filter for a camera, binoculars, opera glasses, cycling goggles, a clock, a watch, electronic paper, an electronic album, an electronic decoration member, or an electronic advertisement board.”  It is unclear if the applicant is listing uses for the electrochromic element of claim 1 (renamed as a device) or if applicant is claiming a capability to be used in light-adjusting spectacles, active ND filters for cameras, binoculars, opera glasses, cycling goggles, clocks, watches, electronic paper devices, electronic albums, electronic decoration members, or electronic advertisement boards (assumed) or the device is actually one of those devices (not enough elements claimed to make these elements).  For purposes of examination the examiner will use “wherein the electrochromic device is capable of being used in light-adjusting spectacles …”  It is further noted than any device reading on the electrochromic element of claim 1 (renamed an electrochromic device) is inherently capable of being used in at least one of the devices listed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As set forth above, claims 17-19 appears to rename the invention without adding any structural or functional limitations and therefore fail to further limit.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-2, 5-11, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radmard et al. US Patent Application Publication 2006/0203322.
Regarding claim 1 Radmard discloses an electrochromic element (abstract  e.g. figure 1) comprising: a laminated body including a support (substrate 101) formed of a resin (paragraph [0011] “substrates that may be … plastic vinyl, polycarbonate, polyphosphonate, polyethylene tetraphthalate (PET) or combinations of these”), a first electrode layer (e.g. conductive film 102), an electrochromic layer (e.g. electrochromic layer 103), and a second electrode layer  (e.g. conductive film 105), the support, the first electrode layer, the electrochromic layer, and the second electrode layer being disposed in the laminated body in this order (see figure 1); and a gel electrolyte (e.g. polymer gel that includes an ionic liquid 107) disposed between the first electrode layer and the second electrode layer (see figure 1), wherein a phase separation temperature of the gel electrolyte is higher than a softening point of the support (given the possible list of support material and description of gel electrolyte this combination is possible, e.g. polyphosphonate has a softening point of 69C and the gel disclosed in paragraph [0039] & paragraph [0040] noting an operational range up to 95C).
Regarding claim 2 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the laminated body further includes a deterioration preventing layer (e.g. counter electrode 106) between the first electrode layer and the second electrode layer (see figure 1). 
Regarding claim 5 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein a solid content of the gel electrolyte is 50% by mass or less (implicit given paragraph [0043] notes the ionic liquid in the gel is up to 80% by weight).  
Regarding claim 6 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the gel electrolyte includes an ionic liquid (title).
Regarding claim 7 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the gel electrolyte includes the ionic liquid in an amount of 50% by mass or more (paragraph [0043] notes the ionic liquid in the gel is up to 80% by weight).
Regarding claim 8 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the phase separation temperature of the gel electrolyte is 160°C or higher (inherent for mixtures disclosed, see paragraph [0039]).
Regarding claim 9 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein a difference between the phase separation temperature of the gel electrolyte and the softening point of the support is 10°C or higher (given the possible list of support material and description of gel electrolyte this combination is possible, e.g. polyphosphonate has a softening point of 69C and the gel disclosed in paragraph [0039] & paragraph [0040] noting an operational range up to 95C).
Regarding claim 10 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the softening point of the support is 2000C or lower (e.g. polyphosphonate has a softening point of 69C and polycarbonate has a softening point of 147C).
Regarding claim 11 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the support includes at least one selected from the group consisting of a polycarbonate resin, a polyethylene terephthalate resin, a polymethyl methacrylate resin, a urethane resin, a polyolefin resin, and a polyvinyl alcohol resin (paragraph [0011] “substrates that may be … plastic vinyl, polycarbonate, polyphosphonate, polyethylene tetraphthalate (PET) or combinations of these”).
Regarding claim 13 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the laminated body includes an optical lens on at least one surface of the laminated body (paragraph [0004] indicates the electrochromic can be used in googles, which implicitly indicates an optical lens would be included).
Regarding claim 14 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the laminated body has a desired curved surface (paragraph [0044] “substrate may be transparent, rigid, flexible, curved, lightweight, impact resistant or a combination of these”) formed through thermoforming (no patentable weight1). 
Regarding claim 17 Radmard further discloses an electrochromic light-adjusting element (inherent as set forth in 112 section above, further paragraph [0004] particularly “smart optical attenuation systems”) comprising the electrochromic element according to claim 1 (as set forth above).
Regarding claim 18 Radmard further discloses an electrochromic light-adjusting lens (inherent as set forth in 112 section above, further paragraph [0004] particularly “googles”) comprising: the electrochromic light-adjusting element according to claim 17 (as set forth above).
Regarding claim 19 Radmard further discloses an electrochromic device (inherent as set forth in 112 section above, further paragraph [0004] particularly “smart optical attenuation systems”) comprising the electrochromic element according to claim 1 (as set forth above).
Regarding claim 20 Radmard discloses the electrochromic device according to claim 19, as set forth above.  Radmard further discloses wherein the electrochromic device is light-adjusting spectacles, an active ND filter for a camera, binoculars, opera glasses, cycling goggles, a clock, a watch, electronic paper, an electronic album, an electronic decoration member, or an electronic advertisement board (inherent as set forth in 112 section above, further paragraph [0004] particularly “googles”).

Insofar as they are understood claims 1-2, 8-9, 12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taya et al. US Patent Application Publication 2015/030938322 as evidenced by Hirmer US Patent 5,763,050.
Regarding claim 1 Taya discloses an electrochromic element (title e.g. figure 2) comprising: a laminated body (see figure 2) including a support (e.g. transparent media  245) formed of a resin (paragraph [0065] “transparent media can be, for example, glass or plastic”), a first electrode layer (e.g. layer of transparent conductive material 250), an electrochromic layer (e.g. electrochromic material 210), and a second electrode layer (e.g. layer of transparent conductive material 255), the support, the first electrode layer, the electrochromic layer, and the second electrode layer being disposed in the laminated body in this order (see figure 2); and a gel electrolyte (abstract “heat-resistant gel electrolyte materials … in electrochromic devices” e.g. electrolyte material 230) disposed between the first electrode layer and the second electrode layer (see figure 2), wherein a phase separation temperature of the gel electrolyte is higher than a softening point of the support (implicit property since the electrolyte is specifically design for high temperature operation see title, figure 7 showing testing to 120C, and paragraph [0063] “the electrolyte materials desirably have high transmittance even at higher temperatures, so that electrochromic windows using them can be used in applications requiring heat resistance, e.g., as sunroofs in cars”).
In evidenced of the examiner’s statement that the material properties of the softening point of the plastic being lower than the phase separation temperature of the gel is provided by Hirmer.  Hirmer teaches a sunroof with an electrochromic element with a plastic support (column 1 lines 41-62 notes a sunroof including EC film on a plastic/polycarbonate substrate material e.g. film 12 including plastic support 16 made of polycarbonate or polyester and a variable transmission/EC layer 18.  The layer 12 is curved under heat and pressure column 1 line 63-column 2 line 33.  Imposing this curve on the EC device (12) would require the heat to be above the softening point of its’ plastic support layer (16).  For proper operation the electrolyte gel cannot exceed the separation temperature during this step for proper operation.  Thus, it is implicit that the phase separation temperature of the gel electrolyte is higher than the softening point of the support for proper operation of Taya’s invention in the intended use as a sunroof.  
Regarding claim 2 Taya discloses the electrochromic element according to claim 1, as set forth above.  Taya further discloses wherein the laminated body further includes a deterioration preventing layer (e.g. counterelectrode 220) between the first electrode layer and the second electrode layer (see figure 2).
Regarding claim 8 Taya discloses the electrochromic element according to claim 1, as set forth above.  Taya further discloses wherein the phase separation temperature of the gel electrolyte is 160°C or higher (implicit given materials and intended use).
Regarding claim 9 Taya discloses the electrochromic element according to claim 1, as set forth above.  Taya further discloses wherein a difference between the phase separation temperature of the gel electrolyte and the softening point of the support is 10°C or higher (implicit given materials and intended use).
Regarding claim 12 Taya discloses the electrochromic element according to claim 1, as set forth above.  Taya further discloses wherein the gel electrolyte (e.g. 230) is a layered gel electrolyte layer (see figure 2), and a thickness of the layered gel electrolyte layer is 30 m or more but 150 m or less (paragraph [0064] notes several thickness ranges including “about 50 m to about 100 m” which sits entirely within the claimed range).
Regarding claim 14 Taya discloses the electrochromic element according to claim 1, as set forth above.  Taya further discloses wherein the laminated body has a desired curved surface (implicit given intended use in a sunroof) formed through thermoforming (no patentable weight given2).
Regarding claim 17 Taya further discloses an electrochromic light-adjusting element (inherent as set forth in 112 section above, further abstract particularly “sunroof”) comprising the electrochromic element according to claim 1 (as set forth above).
Regarding claim 18 Taya further discloses an electrochromic light-adjusting lens (inherent as set forth in 112 section above) comprising: the electrochromic light-adjusting element according to claim 17 (as set forth above).
Regarding claim 19 Taya further discloses an electrochromic device (inherent as set forth in 112 section above, further abstract particularly “sunroof”) comprising the electrochromic element according to claim 1 (as set forth above).
Regarding claim 20 Taya discloses the electrochromic device according to claim 19, as set forth above.  Taya further discloses wherein the electrochromic device is capable of being used as light-adjusting spectacles, an active ND filter for a camera, binoculars, opera glasses, cycling goggles, a clock, a watch, electronic paper, an electronic album, an electronic decoration member, or an electronic advertisement board (inherent as set forth in 112 section above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Radmard et al. US Patent Application Publication 2006/0203322 in view of Wang et al. US Patent Application Publication 2019/0271893. 
Regarding claims 3-4 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the gel electrolyte includes a binder resin (paragraph [0008 & 0049-50] “crosslinking gel polymer”).
Radmard does not disclose or teach the binder resin includes a urethane resin unit, as recited in claim 3; or the binder resin includes at least one selected from the group consisting of a polyethylene oxide (PEO) chain and a polymethyl methacrylate (PMMA) chain, as recited in claim 4.
Wang teaches an electrochromic element (title e.g. figures 1A & 1C electrochromic device 100 or 100) comprising: a laminated body (see figures 1A & 1C) including a support (e.g. support layers 110 or 110a) formed of a resin (paragraph [0016] “support layers … may be formed of a transparent material such as … plastic”), a first electrode layer (e.g. first transparent conductor layer 102a), an electrochromic layer (e.g. working electrode 104), and a second electrode layer (e.g. second transparent conductor layer 102b), the support, the first electrode layer, the electrochromic layer, and the second electrode layer being disposed in the laminated body in this order (see figures 1A & 1C); and a gel electrolyte (paragraph [0001] “invention is generally directed to gel electrolyte precursor compositions, electrochromic (EC) devices including gel electrolytes formed form from the precursor compositions” e.g. electrolyte 106 paragraph [0017] “electrolyte 106, may refer to a polymer-gel”) disposed between the first electrode layer and the second electrode layer (see figures 1A & 1C); and further teaches the gel electrolyte (e.g. 106) includes a urethane resin unit, a polyethylene oxide (PEO) chain and/or a polymethyl methacrylate (PMMA) chain (paragraph [0020] “106 may include, but are not limited to, polyurethane acrylate, poly(methyl methacrylate) (PMMA) … poly(ethylene oxide) (PEO))” for the purpose of providing a cross-linked system, which although mostly liquid by weight, exhibits no flow when in the steady-state a gel may be and behaves like a solid due to a three-dimensional cross-linked network within the liquid (paragraph [0018]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic element as disclosed by Radmard to have the binder resin includes a urethane resin unit; or the binder resin includes at least one selected from the group consisting of a polyethylene oxide (PEO) chain and a polymethyl methacrylate (PMMA) chain as taught by Wang for the purpose of providing a cross-linked system, which although mostly liquid by weight, exhibits no flow when in the steady-state a gel may be and behaves like a solid due to a three-dimensional cross-linked network within the liquid.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Radmard et al. US Patent Application Publication 2006/0203322. 
Regarding claim 12 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard does not explicitly disclose a thickness of the layered gel electrolyte layer is 30 m or more but 150 m or less.  Radmard, paragraph [0052], discloses a lapping thickness range of about 5 to about 30 m.  It has been held in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Therefore, it would be prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the gel electrolyte layer in the electrochromic device as disclosed by Radmard to have a thickness range of 30 m to 150 m since Radmard teaches an overlapping thickness range and discovering the optimum or workable ranges involves only routine skill in the art.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taya et al. US Patent Application Publication 2015/0309383 in view of Hirmer US Patent 5,763,050. 
Regarding claims 10-11 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Taya generally disclose the support may be plastic, as set forth above, without more specific details.  Specifically, Taya does not disclose the softening point of the support is 200°C or lower, as recited in claim 10; or the support includes at least one selected from the group consisting of a polycarbonate resin, a polyethylene terephthalate resin, a polymethyl methacrylate resin, a urethane resin, a polyolefin resin, and a polyvinyl alcohol resin.
Hirmer further teaches the electrochromic element (e.g. thin film 12) has a support (e.g. plastic material 16) that is made of polycarbonate, which has a softening point of 147C, (column 3 lines 10-13) for the purpose of having a reduced weight (column 1 lines 25-32).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the plastic support in the electrochromic element as disclosed by Radmard to be selected from the group consisting of a polycarbonate resin, a polyethylene terephthalate resin, a polymethyl methacrylate resin, a urethane resin, a polyolefin resin, and a polyvinyl alcohol resin; and to have a softening point of the support is 200°C or lower as taught by Hirmer for the purpose of having a reduced weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                         August 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “formed through thermoforming” is a process limitation in a product claim.  It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
        2 Ibid.